DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 7 and 13-18 have been amended.  Claims 19 and 20 have been cancelled.  Claims 1-18 are pending. 

Claim Objections
Claims 1-5, 7-11 and 13-17 are  objected to because of the following informalities:  
The claims use the term “well-being” and well-being” interchangeably.  Please amend to a consistent spelling throughout the claims.  For purposes of examination, any use of “well-being” will be construed as “well-being” consistent with the previous mentions of the term in the claims.  
Claim 13 is further objected to for reciting “the means for presenting…”  This appears to be an inadvertently overlooked limitation from the current amendment in which Applicant has removed all other instances of means for (to remove the previous claim interpretation under section 112(f)) including the “means for presenting.”  For purposes of examination, “the means for presenting” will be construed as “a computing device.”
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-6 and 13-18 are drawn to a system for telemonitoring which is within the four statutory categories (i.e. machine).  Claims 7-12 are drawn to a method for telemonitoring which is within the four statutory categories (i.e. process).  
Claim 1 (Group I) recites a telemonitoring system configured to interact with a subject, the system comprising: 
an input unit for receiving output signals, from one or more sensors, conveying information related to one or more vital signs of the subject  (see MPEP § 2106.05(g), insignificant extra-solution activity);
a user interface configured to present the subject with one or more query interfaces and facilitate entry and/or selection of responses to queries presented by the query interfaces (see MPEP § 2106.05(f), mere instructions to apply an exception); and
one or more hardware processors configured by machine readable instructions to (see MPEP § 2106.05(f), mere instructions to apply an exception): 
determine well-being ranges for the one or more vital signs of the subject, wherein the well-being ranges are based on (i) first levels of the one or more vital signs obtained during time periods corresponding to a timing of responses to queries of one more learning phase query interfaces, the queries of the one or more learning phase query interfaces being related to a well-being of the subject, and (ii) responses to the queries of the one or more learning phase query interfaces; 
determine, based on the output signals, second levels of the one or more vital signs of the subject;
computing a vital sign change in the one or more vital signs between a first point in time and a second point in time; 
computing a well-being change in one or more well-being factors between the first point in time and the second point in time; 
performing a regression (see MPEP § 2106.05(f), mere instructions to apply an exception) analysis using the vital sign change and the well-being change, wherein the regression (see MPEP § 2106.05(f), mere instructions to apply an exception) analysis is used to determine a psychosocial well-being score and a physical well-being score of the subject; and 
responsive to the second levels of the one or more vital signs, the psychosocial well-being scoring, and the physical well-being score of the subject, being within the well-being ranges, cause presentation of a subject evaluation query interface to the subject via the user interface, wherein the subject evaluation query interface comprises the one or more queries related to the medical condition experienced by the subject, and wherein the subject evaluation query interface presents each of the one or more queries at a time interval based, at least in part, on the determined level of importance of each query (see MPEP § 2106.05(g), insignificant extra-solution activity).  
The bolded limitations, given the broadest reasonable interpretation, cover a mathematical concept and/or a certain method of organizing human activity because it recites mathematical calculations and/or fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people.  Any limitations not identified above as part of the mathematical concept and/or the method of organizing human activity are deemed “additional elements,” are underlined and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 7-18 is identical as the abstract idea for Claims 1-6 (Group I).
Dependent Claims 2-6, 8-12 and 14-18 include other limitations, for example Claims 2, 8 and 14 recite responsive to any of the second levels of the one or more vital signs being outside the well-being ranges, withhold the subject evaluation query interface from the subject until the second levels of the one or more vital signs are within the well-being ranges, Claims 3, 9 and 15 recite obtaining psychological information associated with the subject; determining, based on the output signals, third levels of the one or more vital signs for periods of time that correspond to a timing of obtaining the psychological information; and determining the well-being ranges for the one or more vital signs of the subject based on the third levels of the one or more vital signs, and the obtained psychological information, Claims 4, 10 and 16 recite determining first engagement information indicative of a level of engagement of the subject with the telemonitoring system and second engagement information indicative of a level of engagement of the subject with a care team associated with the subject; determining, based on the output signals, fourth levels of the one or more vital signs for periods of time that correspond to a timing of determining the first and second engagement information; and determining the well-being ranges for the one or more vital signs of the subject based on the fourth levels of the one or more vital signs, and the first and second engagement information, Claims 5, 11 and 17 recite re-determining the well-being ranges for the one or more vital signs (a) at predetermined daily, weekly, monthly, or yearly intervals; (b) responsive to a request by a telehealth professional; or (c) responsive to a predetermined change in the medical condition experienced by the subject, and Claims 6, 12 and 18 recite one or more sensors configured to generate the output signals conveying information related to the one or more vital signs of the subject, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 7 and 13.
Furthermore, Claims 1-18 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a user interface and hardware processors configured by machine readable instructions, which amounts to merely invoking a computer as a tool to perform the abstract idea, the use of regression analysis, e.g. see page 2 of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of receiving output signals from sensors, which amounts to mere data gathering and/or the recitation of presentation of interfaces, which amounts to an insignificant application, see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h))
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Page 2 of the Specification discloses that the additional elements (i.e. hardware processor, user interface) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. presenting data, receiving input) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives sensor data, and transmits the data to input unit over a network;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. responsive to levels of vital signs being within particular ranges, presenting a subject evaluation query interface, using regression analysis) and does not impose meaningful limits on the scope of the claims;
Dependent Claims 2-6, 8-12 and 14-18 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the responsive features of dependent Claims 2, 8 and 14 and Claims 5, 11 and 17), performing repetitive calculations (e.g. the determining levels of vital signs and engagement feature of dependent Claims 3, 9 and 15 and Claims 4, 10 and 16). 
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-18 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “performing a regression analysis using the vital sign change and the well-being change, wherein the regression analysis is used to determine a psychosocial well-being score and a physical well-being score of the subject…Page 2 of 13and4852-6179-4047.v3CALO, et al. -- Appln. No.: 16/312,092 responsive to the second levels of the one or more vital signs, the psychosocial well-being score, and the physical well-being score of the subject being within the well-being ranges.” Independent claim 7 and 13 recite similar limitations.  There is no support in the instant disclosure for determining “a psychological well-being score and a physical well-being score.”    While in the instant specification discusses determining well-being (see at least page 12), there is no mention of a score in relation to well-being.
Claims 2-6 are rejected as the depend from claim 1.  
As claim 7 recites similar limitations, claim 7 is also rejected for new matter.  Claims 8-12 are also rejected as they depend from claim 7.  
As claim 13 recites similar limitations, claim 13 is also rejected for new matter.  Claim 14-18 are also rejected as the depend from claim 13.  
Appropriate correction or clarification is required. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Patangay (U.S. Pub. No. 2008/0319272 A1) in view of Chung (U.S. Pub. No. 2015/0106020 A1) and Kehr (U.S. Pub. No. 2013/0218588 A1).
Regarding claim 1, Patangay discloses a telemonitoring system configured to interact with a subject (Paragraph [0020] discuss a system for remote monitoring.), the system comprising: 
an input unit for receiving output signals, from one or more sensors, conveying information related to one or more vital signs of the subject (Paragraph [0023] discusses sensors monitoring the patient that are connected to a communicator, construed as the input unit, that collect data related to vital signs.  Paragraph [0044] discusses the physiometric data including the patient’s temperature, heart rate, blood pressure, respiratory rate, skin resistance, etc., construed as vital signs.);
a user interface configured to present the subject with one or more query interfaces and facilitate entry and/or selection of responses to queries presented by the query interfaces (Paragraphs [0004] and [0023] discuss a communicator which provides interactive questioning regarding a patient’s perceived health and well-being, construed as a query interface.) ; and
one or more hardware processors configured by machine readable instructions (Paragraph [0027] discusses a server used to process information and includes a CPU.) to: 
determine well-being ranges for the one or more vital signs of the subject, wherein the well-being ranges are based on (i) first levels of the one or more vital signs obtained during time periods corresponding to a timing of responses to queries of one or more learning phase query interfaces, the queries of the one or more learning phase query interfaces being related to a well-being of the subject, and the responses to the queries of the one or more learning phase query interfaces (Paragraph [0035] discusses contemporaneously measuring the patient’s physiometric data as the patient is answering the questionnaire.  Paragraph [0048] discusses determining well-being ranges.  Paragraphs [0038] and [0042] discuss the patient’s physiometry being evaluated as the patient is responding to questions to evaluate the patient, construed as determining well-being ranges.); 
receive a request for presentation of a subject evaluation query interface to the subject, the subject evaluation query interface comprising queries related to a medical condition experienced by the subject (Paragraph [0046] discusses follow-up questions related to a condition that patient is being monitored for, construed as related to a medical condition experienced by the subject.);
determine, based on the output signals, second levels of the one or more vital signs of the subject (Paragraph [0042] discusses the questionnaire being dynamic in nature and adapting to readings and changes from patient’s physiometry obtained during the evaluation.); 
computing a vital sign change in the one or more vital signs between a first point in time and a second point in time (Paragraphs [0040] and [0042-0044] discuss determining changes in the patient’s vital signs over time using time-to-time day logs, construed as between a first point in time and a second point in time.); 
computing a well-being change in one or more well-being factors between the first point in time and the second point in time (Paragraphs [0040] and [0042-0044] discuss determining changes in the patient’s emotional state over time using time-to-time day logs, construed as between a first point in time and a second point in time.); 
responsive to the second levels of the one or more vital signs, the psychosocial well-being score, and the physical well-being score of the subject,  being within the well-being ranges, cause presentation of a subject evaluation query interface to the subject via the user interface (Paragraph [0042] discusses inquiring further after physiometric readings are determined to be within a certain range, construed as responsive to the second level of the vital signs being within the well-being ranges.), wherein the subject evaluation query interface comprises the one or more queries related to the medical condition experienced by the subject (Paragraph [0028] discusses the patient being evaluated for the occurrence of one or more chronic or acute health conditions, construed as comprising queries related to a medical condition experienced by the subject.); 
	but Patangay does not appear to explicitly disclose: 
performing a regression analysis using the vital sign change and the well-being change, wherein the regression analysis is used to determine a psychosocial well-being score and a physical well-being score of the subject;
determining a level of importance of each query of one or more queries related to a medical condition experienced by the subject; and
wherein the subject evaluation query interface presents each of the one or more queries at a time interval based, at least in part, on the determined level of importance of each query. 

Chung teaches performing a regression analysis using the vital sign change and the well-being change, wherein the regression analysis is used to determine a psychosocial well-being score and a physical well-being score of the subject (Paragraphs [0049] and [0064] discuss using regression analysis to classify health states.  Paragraphs [0050] and [0053] discuss taking changes determined over time, from the patient’s vitals [0121] well-being changes [0032], to be analyzed to generate a composite score for the patient.). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the effective filing date to modify Patangay to include performing a regression analysis, as taught by Chung, to allow for “increased device comfort and minimized disruption to patient lifestyle to enhance longitudinal monitoring of chronic disease (Chung, Paragraph [0010]).”

Kehr teaches:
determining a level of importance of each query of one or more queries related to a medical condition experienced by the subject (Paragraph [0109] discusses determining the timing of queries to the patient is based on urgency of receiving responses, construed as determining importance of a query, which depends on the patient’s condition.); and
wherein the subject evaluation query interface presents each of the one or more queries at a time interval based, at least in part, on the determined level of importance of each query (Paragraphs [0109] and [0112] discuss the timing of the questions being based on the urgency of receiving responses, construed as importance of the query.  Paragraph [0132] also discusses intervals between communications, construed as including the transmission of queries.). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the queries of Patangay to include determining an importance of each query and presenting the one more queries at a time interval based on the determined level of importance, as taught by Kehr, in order to “easily present[] patient queries and obtaining contemporaneous, meaningful patient responses providing various types of treatment information, including compliance information, information regarding side effects and health status, and information concerning the patient's general quality of life (Kehr, Paragraph [0010])” and for “facilitating efficient and improved monitoring and management of medical treatment regimens (Kehr, Paragraph [0021]).”

Regarding claim 2, Patangay discloses wherein the one or more hardware processors are further configured to, responsive to any of the second levels of the one or more vital signs being outside the well-being ranges, withhold the subject evaluation query interface from the subject until the second levels of the one or more vital signs are within the well-being ranges (Paragraph [0042] discusses the questioning can be modified dynamically based on the various factors, including a change in the patient’s physiometry, construed as including withholding the evaluation query interface if the subject’s second levels are outside of well-being ranges.). 
 
Regarding claim 3, Patangay discloses wherein the one or more hardware processors are further configured to: 
obtain psychological information associated with the subject (Paragraphs [0037] and [0043] discuss obtaining information related to the patient’s mental well-being, construed as psychological information.); 
determine, based on the output signals, third levels of the one or more vital signs for periods of time that correspond to a timing of obtaining the psychological information (Paragraphs [0042-0044] discuss determining physiometric values while evaluating the patient’s mental well-being.); and 
determine the well-being ranges for the one or more vital signs of the subject based on the third levels of the one or more vital signs, and the obtained psychological information (Paragraph [0042] discusses determining the normative range for the patient’s using both physiometric readings and perceived emotional state.).  

Regarding claim 5, Patangay discloses wherein the one or more hardware processors are configured to re-determine the well-being ranges for the one or more vital signs (a) at predetermined daily, weekly, monthly, or yearly intervals; (b) responsive to a request by a telehealth professional; or (c) responsive to a predetermined change in the medical condition experienced by the subject (Paragraph [0048] discusses determining the normative state at the start of monitoring, construed as responsive to a request by the telehealth professional or by using trends established based on the patient’s data over time, construed as a predetermined changed in the medical condition experienced by the subject.).  

Regarding claim 6, Patangay discloses comprising one or more sensors configured to generate the output signals conveying information related to the one or more vital signs of the subject (Paragraph [0023] discusses sensors transmitting physiometric data obtained to the communicator.).  

Claim 7 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.

Claim 8 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above.

Claim 9 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.

Claim 11 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for similar reasons as given above.

Claim 12 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.

Claim 13 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.  Claim 13 further recites one or more non-transitory computer storage mediums; one or more computer processors, which is disclosed by Patangay (Paragraph [0027] and Claim 3 discuss a computer-readable storage medium that is persistent storage that holds code for performing the steps and servers).

Claim 14 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above.

Claim 15 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.

Claim 17 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for similar reasons as given above.

Claim 18 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.
	
Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patangay in view of Chung and Kehr, in further view of Ghanbari (U.S. Pub. No. 2014/0122109 A1).
Regarding claim 4, Patangay does not appear to explicitly disclose wherein the one or more hardware processors are further configured to: 
determine, based on the output signals, fourth levels of the one or more vital signs for periods of time that correspond to a timing of determining the first and second  information (Paragraph [0035] discusses contemporaneously measuring the patient’s physiometric data as the patient is answering the questionnaire.); and
determine the well-being ranges for the one or more vital signs of the subject based on the fourth levels of the one or more vital signs, and the first and second information (Paragraph [0048] discusses determining well-being ranges.  Paragraphs [0038] and [0042] discuss the patient’s physiometry being evaluated as the patient is responding to questions to evaluate the patient.); 
but Patangay does not appear to explicitly disclose:
determining first engagement information indicative of a level of engagement of the subject with the telemonitoring system and second engagement information indicative of a level of engagement of the subject with a care team associated with the subject.
Ghanbari teaches determining first engagement information indicative of a level of engagement of the subject with the telemonitoring system and second engagement information indicative of a level of engagement of the subject with a care team associated with the subject (Paragraph [0009] discusses determining a patient engagement metric when the patient is answering questions.  Paragraphs [0067] and [0070] discuss the medical professional’s interaction with the patient and the professional inputting data into the system, construed as including an engagement level.). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the data collected in Patangay to include the engagement level, as taught by Ghanbari, in order to “detect when changes in interview approach or question style should be made in order to keep the patient engaged (Ghanbari, Paragraph [0058]).”

Claim 10 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.

Claim 16 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.

Response to Arguments
Applicant's arguments filed 005/17/2022 have been fully considered.
Claim Rejections – 35 U.S.C. § 103
	Applicant argues that prior art of record does not disclose or teach the claims as amended.  Examiner has considered Applicant’s amendments and updated the rejection accordingly.  As such, the claims remain rejected under § 103.

Claim Rejections – 35 U.S.C. § 101
Applicant argues that the claims “are not mere mental processes and are not certain methods of organizing human activity (Remarks, page 12).”  Citing to the newly amended limitations, Applicant argues the claimed subject matter results in improvement to the technology.  However, the majority of the limitations cited to by Applicant for this alleged improvement, are being considered as part of the abstract idea.  The additional elements are analyzed to determined if they result in a practical application or significantly more than the abstract idea itself.  The only portion of the limitation is considered an additional element is the “regression analysis,” which is cited at a high level of generality, it does not result in an improvement or significantly more than the recited abstract idea.  
Applicant further argues the instant claims, similar to McRO, “do not employ techniques that merely automate a process that medical personnel would employ (Remarks, page 12).”  The claims of McRO were determined not to be directed to an abstract idea, unlike the instant claims.  See MPEP 2106.04(a).  Examiner maintains that the dependent claims further limit the abstract idea or contain additional elements that do not amount to a practical application of the abstract idea and/or significantly more than the abstract idea. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachelle Reichert whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686